Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 29, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 926 West Sprague Avenue, Suite 200, Spokane, Washington 99201 (Address of principal executive offices)(Zip Code) GOLD RESERVE KSOP (Full title of the plan) ROCKNE J. TIMM 926 West Sprague Avenue, Suite 200, Spokane, Washington 99201 (509) 623-1500 (Name, address and telephone number, including area code, of agent for service) with a copy to: JONATHAN B. NEWTON Baker & McKenzie LLP Pennzoil Place, South Tower, 711 Louisiana, Suite 3400 Houston, Texas 77002 (713) 427-5000 CALCULATION OF REGISTRATION FEE Proposed Proposed maximum maximum Amount of Title of each class of Amount to be offering price aggregate registration securities to be registered(1) registered per share(2) offering price(2) fee Class A Common Shares, no par value 100,000 Shares $4.27 $427,000 $13.11 Class A Common Share Purchase Rights 100,000 Rights N/A N/A N/A(3) (1) The Class A Common Shares, no par value per share (the "Class A Common Shares"), of Gold Reserve Inc. (the "Company") being registered hereby relate to the Gold Reserve KSOP. Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the "Securities Act"), there are also being registered such additional Class A Common Shares and associated Class A Common Share Purchase Rights as may become issuable pursuant to the anti-dilution provisions of the Plan. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and (h) promulgated under the Securities Act on the basis of the average of the high and low per share prices of the Class A Common Shares on August 28, 2007, as reported on the American Stock Exchange. (3) In accordance with Rule 457(g), no additional registration fee is required in respect of the Class A Common Share Purchase Rights. INCORPORATION BY REFERENCE The issuance of the additional 100,000 Class A Common Shares, and Class A Common Share Purchase Rights attaching to such shares, being registered hereby was approved pursuant to the terms of the Plan by the Board of Directors and shareholders of the Company on April 7, 2007 and June 7, 2007, respectively. Pursuant to Instruction E of Form S-8, the contents of the following Registration Statements on Form S-8 of: Gold Reserve Corporation, as assumed by the Company as successor issuer, as filed with the Securities and Exchange Commission: (a) Registration Statement on Form S-8 (Registration No. 033-61113), as amended; (b) Registration Statement on Form S-8 (Registration No. 033-58700), as amended; (c) Registration Statement on Form S-8 (Registration No. 033-69912), as amended; and (d) Registration Statement on Form S-8 (Registration No. 033-35595, as amended); and the Company, as filed with the Securities and Exchange Commission: (a) Registration Statement on Form S-8 (Registration No. 333-136423), (b) Registration Statement on Form S-8 (Registration No. 333-127337), as amended; (c) Registration Statement on Form S-8 (Registration No. 333-119038), as amended; (d) Registration Statement on Form S-8 (Registration No. 333-110928), as amended; (e) Registration Statement on Form S-8 (Registration No. 333-96917), as amended; (f) Registration Statement on Form S-8 (Registration No. 333-65250), as amended; and (g) Registration Statement on Form S-8 (Registration No. 333-92587), as amended, are incorporated herein by reference. Item 8. Exhibits The following are filed as exhibits to this Registration Statement: Exhibit Number Description Gold Reserve KSOP* Restated Articles of Incorporation of the Company (incorporated by reference to Exhibit No. 3.1 to the Proxy Statement/Joint Prospectus included as part of the Company's Registration Statement on Form S-4 (Registration No. 333-68061) filed with the Securities and Exchange Commission on November 27, 1998) Bylaws of the Company (incorporated by reference to Exhibit No. 3.2 to the Proxy Statement/Joint Prospectus included as part of the Company's Registration Statement on Form S-4 (Registration No. 333-68061) filed with the Securities and Exchange Commission on November 27, 1998) Shareholder Rights Plan Agreement (as Amended) of the Company (including form of Rights Certificate) (incorporated by reference to Exhibit No. 3.1 to the Annual Report on Form 20-F (File No. 001-31819) filed with the Securities and Exchange Commission on April 3, 2006) Form of Certificate for the Class A Common Shares (incorporated by reference to Exhibit 4.4 to the Company's Registration Statement on Form S-4 (Registration No. 333-68061) filed with the Securities and Exchange Commission on November 27, 1998) Form of Change in Control Agreement (incorporated by reference to Exhibit 4.0 to the Company's Annual Report on Form 20-F (File No 000-30102) filed with the Securities and Exchange Commission on May 15, 2003) Opinion of Austring, Fendrick, Fairman & Parkkari* Consent of Austring, Fendrick, Fairman & Parkkari (see Exhibit 5.1)* Consent of PricewaterhouseCoopers LLP* Consent of Pincock, Allen & Holt* Consent of Marston & Marston, Inc.* 24.1 Power of Attorney (included on the signature page of the Registration Statement)* * Filed herewith. Item 9. Undertakings (a) The undersigned Registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by Section 10(a)(3) of the Securities Act; (ii) To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post -effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Securities and Exchange Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the "Calculation of Registration Fee" table in the effective Registration Statement; and (iii) To include any material information with respect to the Plan of Distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided however, that paragraphs (a)(1)(i) and (a)(1)(ii) of this Section do not apply if the Registration Statement is on Form S-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Securities and Exchange Commission by the Registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in the Registration Statement. That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. That, for the purpose of determining liability under the Securities Act to any purchaser: (i) If the Registrant is relying on Rule 430B: (A) Each prospectus filed by the Registrant pursuant to Rule 424(b)(3) shall be deemed to be part of the Registration Statement as of the date the filed prospectus was deemed part of and included in the Registration Statement; and (B) Each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5), or (b)(7) as part of a Registration Statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(1)(i), (vii), or (x) for the purpose of providing the information required by Section 10(a) of the Securities Act shall be deemed to be part of and included in the Registration Statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus. As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the Registration Statement relating to the securities in the Registration Statement to which that prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; provided, however, that no statement made in a Registration Statement or prospectus that is part of the Registration Statement or made in a document incorporated or deemed incorporated by reference into the Registration Statement or prospectus that is part of the Registration Statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the Registration Statement or prospectus that was part of the Registration Statement or made in any such document immediately prior to such effective date; or (ii) If the Registrant is subject to Rule 430C, each prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering, other than Registration Statements relying on Rule 430B or other than prospectuses filed in reliance on Rule 430A, shall be deemed to be part of and included in the Registration Statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is part of the Registration Statement or made in a document incorporated or deemed incorporated by reference into the Registration Statement or prospectus that is part of the Registration Statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the Registration Statement or prospectus that was part of the Registration Statement or made in any such document immediately prior to such date of first use. That, for the purpose of determining liability of the Registrant under the Securities Act to any purchaser in the initial distribution of the securities, the undersigned Registrant undertakes that in a primary offering of securities of the undersigned Registrant pursuant to this Registration Statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) Any preliminary prospectus or prospectus of the undersigned Registrant relating to the offering required to be filed pursuant to Rule 424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned Registrant or used or referred to by the undersigned Registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned Registrant or its securities provided by or on behalf of the undersigned Registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned Registrant to the purchaser. (b) The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant's annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan's annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Spokane, State of Washington, on August 29, 2007. GOLD RESERVE INC. By: /s/ Rockne J. Timm ROCKNE J. TIMM Chief Executive Officer and Director POWER OF ATTORNEY Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose signature appears below hereby authorizes and appoints Rockne J. Timm as his attorney-in-fact to sign on his behalf individually and in the capacity stated below all amendments and post-effective amendments to this Registration Statement as that attorney-in-fact may deem necessary or appropriate. Signature Title Date /s/ Rockne J. Timm Chief Executive Officer (Principal ROCKNE J. TIMM Executive Officer) and Director August 29, 2007 Vice President Finance and /s/ Robert A. McGuinness Chief Financial Officer (Principal ROBERT A. McGUINNESS Financial and Accounting Officer) August 29, 2007 /s/ A. Douglas Belanger A. DOUGLAS BELANGER President and Director August 29, 2007 /s/ James P. Geyer JAMES P. GEYER Senior Vice President and Director August 29, 2007 /s/ James H. Coleman JAMES H. COLEMAN Chairman of the Board August 29, 2007 /s/ Patrick D. McChesney PATRICK D. McCHESNEY Director August 29, 2007 /s/ Chris D. Mikkelsen CHRIS D. MIKKELSEN Director August 29, 2007 /s/ Jean Charles Potvin JEAN CHARLES POTVIN Director August 29, 2007 EXHIBIT LIST Exhibit Number Description Gold Reserve KSOP* Restated Articles of Incorporation of the Company (incorporated by reference to Exhibit No. 3.1 to the Proxy Statement/Joint Prospectus included as part of the Company's Registration Statement on Form S-4 (Registration No. 333-68061) filed with the Securities and Exchange Commission on November 27, 1998) Bylaws of the Company (incorporated by reference to Exhibit No. 3.2 to the Proxy Statement/Joint Prospectus included as part of the Company's Registration Statement on Form S-4 (Registration No. 333-68061) filed with the Securities and Exchange Commission on November 27, 1998) Shareholder Rights Plan Agreement (as Amended) of the Company (including form of Rights Certificate) (incorporated by reference to Exhibit No. 3.1 to the Annual Report on Form 20-F (File No. 001-31819) filed with the Securities and Exchange Commission on April 3, 2006) Form of Certificate for the Class A Common Shares (incorporated by reference to Exhibit 4.4 to the Company's Registration Statement on Form S-4 (Registration No. 333-68061) filed with the Securities and Exchange Commission on November 27, 1998) Form of Change in Control Agreement (incorporated by reference to Exhibit 4.0 to the Company's Annual Report on Form 20-F (File No 000-30102) filed with the Securities and Exchange Commission on May 15, 2003) Opinion of Austring, Fendrick, Fairman & Parkkari* Consent of Austring, Fendrick, Fairman & Parkkari (see Exhibit 5.1)* Consent of PricewaterhouseCoopers LLP* Consent of Pincock, Allen & Holt* Consent of Marston & Marston, Inc.* 24.1 Power of Attorney (included on the signature page of the Registration Statement)* * Filed herewith. EXHIBIT 4.1 GOLD RESERVE KSOP TABLE OF CONTENTS ARTICLE I DEFINITIONS ARTICLE II ADMINISTRATION POWERS AND RESPONSIBILITIES OF THE EMPLOYER 18 DESIGNATION OF ADMINISTRATIVE AUTHORITY 19 ALLOCATION AND DELEGATION OF RESPONSIBILITIES 19 POWERS AND DUTIES OF THE ADMINISTRATOR 19 RECORDS AND REPORTS 20 APPOINTMENT OF ADVISERS 21 PAYMENT OF EXPENSES 21 CLAIMS PROCEDURE 21 CLAIMS REVIEW PROCEDURE 21 ARTICLE III ELIGIBILITY CONDITIONS OF ELIGIBILITY 22 EFFECTIVE DATE OF PARTICIPATION 22 DETERMINATION OF ELIGIBILITY 22 TERMINATION OF ELIGIBILITY 23 OMISSION OF ELIGIBLE EMPLOYEE 23 INCLUSION OF INELIGIBLE EMPLOYEE 23 REHIRED EMPLOYEES 23 ELECTION NOT TO PARTICIPATE 23 ARTICLE IV CONTRIBUTION AND ALLOCATION FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION 24 PARTICIPANT'S SALARY REDUCTION ELECTION 25 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION 31 ALLOCATION OF CONTRIBUTION AND EARNINGS 31 ACTUAL DEFERRAL PERCENTAGE TESTS 35 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS 39 ACTUAL CONTRIBUTION PERCENTAGE TESTS 43 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS 45 MAXIMUM ANNUAL ADDITIONS 48 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS 50 PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS 51 ROLLOVERS FROM OTHER PLANS 53 DIRECTED INVESTMENT ACCOUNT 54 QUALIFIED MILITARY SERVICE 56 ARTICLE V FUNDING AND INVESTMENT POLICY INVESTMENT POLICY 56 APPLICATION OF CASH 56 LOANS TO THE TRUST 57 ARTICLE VI VALUATIONS VALUATION OF THE TRUST FUND 58 METHOD OF VALUATION 58 ARTICLE VII DETERMINATION AND DISTRIBUTION OF BENEFITS DETERMINATION OF BENEFITS UPON RETIREMENT 58 DETERMINATION OF BENEFITS UPON DEATH 59 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY 60 DETERMINATION OF BENEFITS UPON TERMINATION 60 DISTRIBUTION OF BENEFITS 61 HOW PLAN BENEFIT WILL BE DISTRIBUTED 63 REQUIRED MINIMUM DISTRIBUTIONS 64 DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL 69 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN 69 NONTERMINABLE PROTECTIONS AND RIGHTS 70 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION 70 CORRECTIVE DISTRIBUTIONS 70 ARTICLE VIII TRUSTEE BASIC RESPONSIBILITIES OF THE TRUSTEE 70 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE 71 OTHER POWERS OF THE TRUSTEE 72 LOANS TO PARTICIPANTS 74 VOTING COMPANY STOCK 76 DUTIES OF THE TRUSTEE REGARDING PAYMENTS 76 TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES 77 ANNUAL REPORT OF THE TRUSTEE 77 AUDIT 77 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE 78 TRANSFER OF INTEREST 79 TRUSTEE INDEMNIFICATION 79 DIRECT ROLLOVER 79 ARTICLE IX AMENDMENT, TERMINATION AND MERGERS AMENDMENT 80 TERMINATION 81 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS 81 ARTICLE X TOP HEAVY TOP HEAVY PLAN REQUIREMENTS 81 DETERMINATION OF TOP HEAVY STATUS 81 ARTICLE XI MISCELLANEOUS PARTICIPANT'S RIGHTS 84 ALIENATION 84 CONSTRUCTION OF PLAN 85 GENDER AND NUMBER 85 LEGAL ACTION 86 PROHIBITION AGAINST DIVERSION OF FUNDS 86 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE 86 INSURER'S PROTECTIVE CLAUSE 86 RECEIPT AND RELEASE FOR PAYMENTS 87 ACTION BY THE EMPLOYER 87 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY 87 HEADINGS 88 ELECTRONIC MEDIA 88 PLAN CORRECTION 88 APPROVAL BY INTERNAL REVENUE SERVICE 88 UNIFORMITY 88 SECURITIES AND EXCHANGE COMMISSION APPROVAL 89 PLAN AMENDMENTMENTS GOLD RESERVE KSOP THIS AGREEMENT, hereby made and entered into this 31st day of January 2007, by and between Gold Reserve Corporation (herein referred to as the "Employer") and Rockne Timm, Douglas Belanger and Robert McGuiness (herein referred to as the "Trustee"). W I T N E S S E T H: WHEREAS, the Employer heretofore established an Employee Stock Ownership Plan effective 1/1/1990, (hereinafter called the "Effective Date") known as Gold Reserve KSOP (herein referred to as the "Plan") in recognition of the contribution made to its successful operation by its employees and for the exclusive benefit of its eligible employees; and WHEREAS, under the terms of the Plan, the Employer has the ability to amend the Plan, provided the Trustee joins in such amendment if the provisions of the Plan affecting the Trustee are amended; and WHEREAS, contributions to the Plan will be made by the Employer and such contributions made to the trust will be invested primarily in the capital stock of the Employer; NOW, THEREFORE, effective 1/1/2007, except as otherwise provided, the Employer and the Trustee in accordance with the provisions of the Plan pertaining to amendments thereof, hereby amend the Plan in its entirety and restate the Plan to provide as follows: ARTICLE I DEFINITIONS 1.1 "Act" means the Employee Retirement Income Security Act of 1974, as it may be amended from time to time. 1.2 "Administrator" means the Employer unless another person or entity has been designated by the Employer pursuant to Section 2.2 to administer the Plan on behalf of the Employer. 1.3 "Affiliated Employer" means any corporation which is a member of a controlled group of corporations (as defined in Code Section 414(b)) which includes the Employer; any trade or business (whether or not incorporated) which is under common control (as defined in Code Section 414(c)) with the Employer; any organization (whether or not incorporated) which is a member of an affiliated service group (as defined in Code Section 414(m)) which includes the Employer; and any other entity required to be aggregated with the Employer pursuant to Regulations under Code Section 414(o). 1.4 "Aggregate Account" means, with respect to each Participant, the value of all accounts maintained on behalf of a Participant, whether attributable to Employer or Employee contributions, subject to the provisions of Section 10.2. "Anniversary Date" means the last day of the Plan Year. "Beneficiary" means the person (or entity) to whom the share of a deceased Participant's interest in the Plan is payable. 5 1.7 "Catch-Up Contribution" means, effective January 1, 2002, Deferred Compensation made to the Plan by a Catch-Up Eligible Participant during any taxable year of such Participant that is in excess of the following: (a) a statutory limit on Deferred Compensation or "annual additions" provided in Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c), or 457(b)(2) (without regard to Code Section 457(b)(3), as applicable; or (b) a Plan limit on Deferred Compensation which is not a limit provided in (a) above. "Catch-Up Eligible Participant" means, effective January 1, 2002, a Participant who: (a) is eligible to defer Compensation pursuant to Section 4.2; and (b) will attain age 50 or higher before the end of the Employee's taxable year. "Code" means the Internal Revenue Code of 1986, as amended or replaced from time to time. 1.10 "Company Stock" means common stock issued by the Employer (or by a corporation which is a member of the controlled group of corporations of which the Employer is a member) which is readily tradeable on an established securities market. If there is no common stock which meets the foregoing requirement, the term "Company Stock" means common stock issued by the Employer (or by a corporation which is a member of the same controlled group) having a combination of voting power and dividend rights equal to or in excess of: (A) that class of common stock of the Employer (or of any other such corporation) having the greatest voting power, and (B) that class of common stock of the Employer (or of any other such corporation) having the greatest dividend rights. Noncallable preferred stock shall be deemed to be "Company Stock" if such stock is convertible at any time into stock which constitutes "Company Stock" hereunder and if such conversion is at a conversion price which (as of the date of the acquisition by the Trust) is reasonable. For purposes of the preceding sentence, pursuant to Regulations, preferred stock shall be treated as noncallable if after the call there will be a reasonable opportunity for a conversion which meets the requirements of the preceding sentence. 1.11 "Company Stock Account" means the account of a Participant which is credited with the shares of Company Stock purchased and paid for by the Trust Fund or contributed to the Trust Fund. A separate accounting shall be maintained with respect to that portion of the Company Stock Account attributable to Elective Contributions and Non-Elective Contributions. 1.12 "Compensation" means, with respect to any Participant and except as otherwise provided herein, such Participant's wages for the Plan Year (the "determination period") within the meaning of Code Section 3401(a) (for the purposes of income tax withholding at the source) but determined without regard to any rules that limit the remuneration included in wages based on the nature or location of the employment or the services performed (such as the exception for agricultural labor in Code Section 3401(a)(2)) (wages subject to Federal income tax withholding). 6 For purposes of this Section, the determination of Compensation shall be made by: (a) including amounts which are contributed by the Employer pursuant to a salary reduction agreement and which are not includible in the gross income of the
